          Case 1:20-cv-00719-LLS Document 12 Filed 06/01/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MAURICIO ANTONIO MANCIA (PATINO),
                           Plaintiff,
                    -against-                                         20-CV-719 (LLS)
NEW YORK DEPARTMENT OF JUSTICE;                                   ORDER OF DISMISSAL
JUDGE SUSAN CACACE; WESTCHESTER
COUNTY JAIL OFFICER PARSON,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, who is incarcerated at Marcy Correctional Facility, is proceeding pro se and in

forma pauperis. Plaintiff filed this complaint under 42 U.S.C. § 1983, alleging that Defendants

violated his constitutional rights. By order dated March 6, 2020, Chief Judge McMahon directed

Plaintiff to amend his complaint to address deficiencies in his original pleading. Plaintiff filed an

amended complaint on May 7, 2020, and the Court has reviewed it. The action is dismissed for

the reasons set forth below.

                                    STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court lacks

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on

any of these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills,

572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they
          Case 1:20-cv-00719-LLS Document 12 Filed 06/01/20 Page 2 of 6



suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal

quotation marks and citations omitted) (emphasis in original).

        Rule 8 of the Federal Rules of Civil Procedure requires a complaint to make a short and

plain statement showing that the pleader is entitled to relief. A complaint states a claim for relief

if the claim is plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). To review a complaint for plausibility, the Court accepts

all well-pleaded factual allegations as true and draws all reasonable inferences in the pleader’s

favor. Iqbal, 556 U.S. at 678-79 (citing Twombly, 550 U.S. at 555). But the Court need not

accept “[t]hreadbare recitals of the elements of a cause of action,” which are essentially legal

conclusions. Id. at 678 (citing Twombly, 550 U.S. at 555). After separating legal conclusions

from well-pleaded factual allegations, the Court must determine whether those facts make it

plausible – not merely possible – that the pleader is entitled to relief. Id.

                                          BACKGROUND

        The original complaint, filed against the State of New York, did not clearly or

chronologically lay out the underlying events. The March 6, 2020 order to amend details the

allegations in Plaintiff’s original complaint, so this Court will briefly summarize them here.

According to Plaintiff, in 2009, United States Marshals arrested him in California; he was

extradited to New York; he was tortured at the Westchester County Jail; Westchester County

Court Judge Cacace presided over unfair criminal proceedings; and his mail at Marcy

Correctional Facility, where he is now incarcerated, is being controlled and limited. Plaintiff

asserts claims of false arrest, illegal detention, kidnaping, illegal extradition, abuse of process,

and fraud, and he also cites to 28 U.S.C. § 2254, and challenges the constitutionality of his

conviction.




                                                   2
           Case 1:20-cv-00719-LLS Document 12 Filed 06/01/20 Page 3 of 6



        In the March 6, 2020 order to amend, Chief Judge McMahon held as follows: (1) to

challenge the legality of his conviction, Plaintiff must file a habeas corpus petition, after he has

exhausted his state-court remedies; (2) any claim for damages Plaintiff was seeking for an

allegedly unlawful conviction was barred by the favorable termination rule set forth in Heck v.

Humphrey, 512 U.S. 477, 486-87 (1994); (3) the Eleventh Amendment barred Plaintiff’s claim

against the State of New York; and (4) Plaintiff failed to name any individual defendants or

explain how anyone was personally involved in violating his constitutional rights.

        Plaintiff’s amended complaint names as defendants Judge Cacace, the “New York

Department of Justice,” and Westchester County Jail Officer Parson. Plaintiff reiterates that he

was unlawfully extradited and denied a fair trial in 2009. He also mentions another situation

occurring in 1996, during which he was arrested without a warrant. There are no specific

allegations against Defendant Parson. The last eight pages of Plaintiff’s fifteen-page amended

complaint is entitled, “the right of counsel by indigent,” which is legal boilerplate with no facts

specific to Plaintiff’s situation.

                                           DISCUSSION

        Plaintiff’s amended complaint fails to comply with Rule 8 or otherwise state a claim on

which relief may be granted. As discussed in the March 6, 2020 order, any challenge to

Plaintiff’s state court criminal conviction must be raised in a habeas corpus petition under 28

U.S.C. § 2254, but Plaintiff can only seek that relief after exhausting his state-court remedies.

There is no indication that Plaintiff has complied with the exhaustion requirement. Moreover,

Plaintiff cannot seek damages for an allegedly unlawful conviction unless that conviction has

been previously invalidated or reversed.




                                                  3
          Case 1:20-cv-00719-LLS Document 12 Filed 06/01/20 Page 4 of 6



       There is no entity called the “New York Department of Justice.” In any event, the

Eleventh Amendment bars any damages claim Plaintiff seeks to pursue against New York State

or a New York State agency.

       Plaintiff names Westchester County Jail Officer Parson as a defendant. Although the

March 6, 2020 order explained that it was imperative for Plaintiff to provide facts showing how

any individual defendant was personally involved in violating his rights, the amended complaint

contains no allegations against Parson.

       Where a plaintiff names a defendant in the caption of the complaint, but the body of the

complaint contains no substantive allegations against the defendant, dismissal of the complaint

as to that defendant is appropriate. See Iwachiw v. New York State Dept. of Motor Vehicles, 299

F. Supp. 2d 117, 121 (E.D.N.Y. 2004), aff’d, 396 F.3d 525 (2d Cir. 2005); Dove v. Fordham

Univ., 56 F. Supp. 2d 330, 335 (S.D.N.Y. 1999) (“[W]here the complaint names a defendant in

the caption but contains no allegations indicating exactly how the defendant violated the law or

injured the plaintiff, a motion to dismiss the complaint in regard to that defendant should be

granted”) (citations omitted)). For these reasons, Plaintiff’s claims against Officer Parson are

dismissed for failure to state a claim.

        Finally, judges are absolutely immune from suit for damages for any actions taken

within the scope of their judicial responsibilities. Mireles v. Waco, 502 U.S. 9, 11 (1991).

Generally, “acts arising out of, or related to, individual cases before the judge are considered

judicial in nature.” Bliven v. Hunt, 579 F.3d 204, 210 (2d Cir. 2009). “Even allegations of bad

faith or malice cannot overcome judicial immunity.” Id. (citations omitted). This is because

“[w]ithout insulation from liability, judges would be subject to harassment and

intimidation . . . .” Young v. Selsky, 41 F.3d 47, 51 (2d Cir. 1994). In addition, as amended in




                                                 4
          Case 1:20-cv-00719-LLS Document 12 Filed 06/01/20 Page 5 of 6



1996, § 1983 provides that “in any action brought against a judicial officer for an act or omission

taken in such officer’s judicial capacity, injunctive relief shall not be granted unless a declaratory

decree was violated or declaratory relief was unavailable.” 42 U.S.C. § 1983.

       Judicial immunity does not apply when the judge takes action “outside” his judicial

capacity, or when the judge takes action that, although judicial in nature, is taken “in absence of

jurisdiction.” Mireles, 502 U.S. at 9-10; see also Bliven, 579 F.3d at 209-10 (describing actions

that are judicial in nature). But “the scope of [a] judge’s jurisdiction must be construed broadly

where the issue is the immunity of the judge.” Stump v. Sparkman, 435 U.S. 349, 356 (1978).

       Plaintiff sues Judge Cacace for the manner in which she presided over his criminal case.

Plaintiff fails, however, to allege that Judge Cacace acted outside her judicial capacity, or in the

absence of jurisdiction. Judge Cacace is therefore immune from suit, and Plaintiff’s claims

against her are dismissed.

       District courts generally grant a pro se plaintiff leave to amend a complaint to cure its

defects, but leave to amend may be denied if the plaintiff has already been given an opportunity

to amend but has failed to cure the complaint’s deficiencies. See Ruotolo v. City of New York,

514 F.3d 184, 191 (2d Cir. 2008); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Because

the defects in Plaintiff’s amended complaint cannot be cured with a further amendment, the

Court declines to grant Plaintiff another opportunity to amend.

                                            CONCLUSION

       Plaintiff’s amended complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is

dismissed for failure to state a claim on which relief may be granted, and on immunity grounds.

See 28 U.S.C. § 1915(e)(2)(B)(ii), (iii).




                                                  5
           Case 1:20-cv-00719-LLS Document 12 Filed 06/01/20 Page 6 of 6



         This order is to be mailed in chambers.

SO ORDERED.

Dated:     May 13, 2020
           New York, New York

                                                       Louis L. Stanton
                                                          U.S.D.J.




                                                   6
